DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 25-38, drawn to a method of treating neuropathic pain comprising applying a) applying to a bodily surface affected by neuropathic pain associated with postherpetic neuralgia a first composition comprising capsaicin or a capsaicin analog contained in a patch in a total concentration from greater than 5% to 10% by weight of the first composition; and b) cleaning the bodily surface after the step a) by i) applying to the bodily surface a second composition for at least a time period sufficient to solubilize at least 10% w/w of the capsaicin or the capsaicin analog, wherein the second composition comprising about 80 to about 99 percent w/w polyethylene glycol (PEG) is a surfactant-free gel; and ii) removing the second composition after the step 1) from the bodily surface, classified in A61Q17/00, A61Q19/10, A61K9/7084 and A61K31/165.
II. Claims 39-44, drawn to a topical system comprising: a) a first composition comprising capsaicin or a capsaicin analog in a total concentration from greater than 5% to 10% by weight of the first composition, wherein the capsaicin or the capsaicin analog is contained in a patch  and b) a second composition for cleansing the capsaicin comprising 1) about 80 to about 99 percent w/w polyethylene glycol (PEG); and ii) about 0.1 to about 4.0 percent w/w polyacrylate thickening agent, wherein the second , classified in  A61K9/7084, A61K31/165 and A61K8/86.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition can be used for removing capsaicin from an inanimate surface. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5.	During a telephone conversation with Wei Tang on 3/10/22 a provisional election was made traverse to prosecute the invention of Group I, claims 25-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 39-44 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

7.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 25-38 have been examined
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 25-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Instant claims 25 and 32 are directed to A method of treating neuropathic pain comprising applying a) applying to a bodily surface affected by neuropathic pain associated with postherpetic neuralgia a first composition comprising capsaicin or a capsaicin analog contained in a patch in a total concentration from greater than 5% to 10% by weight of the first composition; and b) cleaning the bodily surface after the step a) by i) applying to the bodily surface a second composition for at least a time period sufficient to solubilize at least 10% w/w of the capsaicin or the capsaicin analog, wherein the second composition comprising about 80 to about 99 percent w/w polyethylene glycol (PEG) is a surfactant-free gel; and ii) removing the second composition after the step 1) from the bodily surface
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc.,107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  
Instant claims 25 and 32 broadly recites “a patch”, which term encompasses any form of a patch that is known in the art. The term "patch" includes not only a piece of cloth or material 
A review of the instant specification does not provide any description of a patch other than referring to a transdermal patch. Paragraphs [004], [0007], [0012], [0051], [0061], [0073] etc.  and [0008] of the specification states one embodiment of the invention includes a transdermal patch, wherein the patch comprises capsaicin in an amount of 0.64 mg/cm2. Further, instant specification describes a skin-adherent patch that includes a reservoir containing a therapeutic formulation i.e., capsaicin and capsaicin analogs, in a vehicle such as lotion or dispersed in a vehicle or directly mixed with the polymeric matrix of the patch [0051]. Thus, for the term patch Applicants only describe a reservoir type patch but not any other type of patches. Additionally, dermal patches can include microneedles, vapor patches, matrix type patches, etc., for providing drug delivery (US 20110225936, paragraph (0038) and (0063)). While what is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005), the ‘written description’ requirement must be applied in the context of the particular invention and the state of the knowledge. In the instant case, Applicants have not provided embodiment or example of applying capsaicin from a patch to an affected area and for treating pain, other than stating that capsaicin is applied in a patch, spray, lotion, emulsion, liniment or a gel [0004]. Thus, absent any description of different types of patches, other than a reservoir type transdermal patch, one skilled in the art would not be able to understand that Applicants are in possession of the entire scope of a “patch”. Claims 26-31 and 33-38 are dependent on rejected claim 25, and hence included in this rejection. This is a Written Description rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9549893 in view of US 6239180 to Robbins.
The above patented claims recite a method of treating pain, in particular neuropathic pain, and the patented method includes the same steps of instant claims i.e., a) applying to a bodily surface affected by neuropathic pain associated with postherpetic neuralgia a first composition comprising capsaicin or a capsaicin analog contained in a patch in a total concentration from greater than 5% to 10% by weight of the first composition; and b) cleaning the bodily surface after the step a) by i) applying to the bodily surface a second composition for at least a time period sufficient to solubilize at least 10% w/w of the capsaicin or the capsaicin analog, wherein the second composition comprising about 80 to about 99 percent w/w polyethylene glycol (PEG) is a surfactant-free gel; and ii) removing the second composition after the step 1) from the bodily surface. The patented claims recite neuropathic pain, and further claim 6 of the above patent recites the different types of pain, including the claimed i.e., associated 
The patented claims lack instant “capsaicin in a patch” and instead teaches a lotion or emulsion. 
In this regard, Robbins teaches application of capsaicin or its analogs for treating pain, including neuropathic pain. Robbins teaches capsaicin or its analogue is applied to the skin in the form of a transdermal patch containing greater than 5% to 10% capsaicin and further teaches composition including topical anesthetics such as lidocaine (reads on the instant claim 35) (0008-0010; 0012-0013). The steps of application in example 1 describes applying an anesthetic (ELMA- see 0012 for description), followed by capsaicin and removal of the capsaicin. Robbins teaches that while capsaicin is effective in treating neuropathic pain, it also causes side effects such as burning and therefore suggests applying a desensitizer of C fibers, such as an aesthetic so the burning would be reduced.
Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention to employ the step of administering capsaicin, not only in the form of a lotion or emulsion, but also in a patch as part of the regimen to treat pain caused by neuropathy. A skilled artisan would have been motivated to do so because Robbins teaches that capsaicin can be administered to the skin in a conveniently applied with high skin permeability, provides high patient compliance (col. 2, l 25-40) and also left in place for a sufficient period of time in order to alleviates neuropathy symptoms for a long period of time extending into weeks to months (col. 2, l 44-54).
.


Claims 25-29, 32-36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8889113 in view of US 6239180 to Robbins and Anne Jones (Clinical Toxicology, abstract) OR claims 1-14 of U.S. Patent No. 8263059 in view of US 6239180 to Robbins and Anne Jones (Clinical Toxicology, abstract; cited on IDS dated 11/20/20).
Instant claims 25 and 32 are directed to A method of treating neuropathic pain comprising applying a) applying to a bodily surface affected by neuropathic pain associated with postherpetic neuralgia a first composition comprising capsaicin or a capsaicin analog contained in a patch in a total concentration from greater than 5% to 
	The above patented claim sets are directed to a method of removing capsaicin from a bodily surface comprising topically applying a surfactant-free gel composition to the bodily surface, the bodily surface having capsaicin thereon; wiping the surfactant-free composition off the bodily surface after the surfactant-free gel composition 
has been on the bodily surface for a time period sufficient to solubilize at least 10% w/w of the capsaicin, wherein the surfactant-free gel composition comprises 80 to 95 percent w/w polyethylene glycol and has a viscosity of between 4000 cps to 8000 cps. 
	The patented claim sets do not recite the first step of applying capsaicin to the bodily surface that is need of treatment for pain. 
	Robbins teaches application of capsaicin or its analogs for treating pain, including neuropathic pain. Robbins teaches capsaicin or its analogue is applied to the skin in the form of a transdermal patch containing greater than 5% to 10% capsaicin and further teaches composition including topical anesthetics such as lidocaine (reads on the instant claim 35) (0008-0010; 0012-0013). The steps of application in example 1 describes applying an anesthetic (ELMA- see 0012 for description), followed by capsaicin and removal of the capsaicin. Robbins teaches that while capsaicin is effective in treating neuropathic pain, it also causes side effects such as burning and 
	Robbins fails to teach the step b) of instant claims. However, Robbins recognizes that while capsaicin is effective in treating neuropathic pain, it also causes side effects such as burning and therefore suggests applying a desensitizer of C fibers, such as, an anesthetic so the burning would be reduced.
In this regard, Ann Jones studied the effect of cool tap water and oils in the removal of burning caused by capsaicin on the skins of elderly women. Ann Jones states that in a survey of elderly Hispanic women, treatment with oils or cool tap water were frequently used home remedies for burning caused by hot chili peppers. Twenty female subjects immersed their hands in standardized slurry of green chili for 40 minutes; afterwards one hand was placed in cool tap water and the other in vegetable oil for a total of 75 minutes. Pain was scored using a visual analog scale while the hands were immersed in the chili slurry, test baths, and after drying. The difference in pain score was calculated for each subject. Analysis was by pooled regression. Cool tap water immersion initially provided more relief while vegetable oil provided better long-term relief from the pain of "chili burns”.
Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention to employ the patented compositions (of either ‘059 patent or ‘113 claims) for not only removing capsaicin previously present on the skin, but also employ the step of cleansing capsaicin as part of the regimen to treat pain caused by diabetic neuropathy. A skilled artisan would have been motivated to treat a subject by applying 1) a transdermal patch containing capsaicin (the active agent for treating pain) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611